Exhibit 10.37
 
EMPLOYMENT AGREEMENT AMENDMENT


This Employment Agreement Amendment (this "Amendment"), dated March 30, 2010, is
by and between Glowpoint, Inc., a Delaware corporation (hereinafter
"Glowpoint"), and Edwin F. Heinen (hereinafter "Employee").  Capitalized terms
used but not otherwise defined in this Amendment shall have the meanings set
forth in the Employment Agreement (as defined below).


WHEREAS, Employee and Glowpoint entered into an Employment Agreement on January
30, 2007, as amended April 24, 2007, November 24, 2008 and March 12, 2009 (as
amended, the “Employment Agreement”);


WHEREAS, the Employee’s employment term is currently scheduled to expire on
January 31, 2011; and


WHEREAS, the Company wishes to extend Employee’s employment term, and Employee
wishes to continue to work for Company;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Term; Position.  The Employment Agreement is hereby amended to delete “until
January 31, 2011” in the first sentence of Section 1.1 and replace it with
“until January 31, 2012”.


2. Entire Agreement.  This Amendment is the final, complete and exclusive
agreement between the Parties relating to the subject matter hereof, and
supersedes all prior or contemporaneous proposals, understandings,
representations, warranties, promises and other communications, whether oral or
written, relating to such subject matter.  Unless specifically amended by this
Amendment, all terms of the Employment Agreement remain unchanged and are in
full force and effect.  If any provision of the Employment Agreement, as amended
by this Amendment, is held by a court of competent jurisdiction to be
unenforceable for any reason, the remaining provisions hereof shall be
unaffected and remain in full force and effect.


In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.


Glowpoint, Inc.
 
 
By: /s/ Joseph Laezza                                                   
Joseph Laezza, President
 
/s/ Edwin F. Heinen
Edwin F. Heinen
